DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are moot in view of the new grounds of rejection.  Note that newly introduced reference, Navab, teaches correlating anatomical points between 2D and 3D images for the purposes of medical imaging.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 10-13, 21-25, and 28-30 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Oh (US 2014/0064444, of record) in view of Jang (US 2012/0014504, of record) in view of Defreitas (US 2009/0003519, of record) in view of Navab (US 2010/0152570, of record).
Regarding claims 1, 25, and 28, Oh discloses a method of performing a procedure on a breast of a patient ([0044]: “mammography X-ray imaging”), the method comprising: compressing the breast of the patient with a paddle of an imaging system ([0046]: “a compression paddle 20 to compress the breast”), wherein the imaging system includes an x-ray source and a receptor ([0046]: “X-ray generator 110 and the X-ray detector 120”); performing a 2D imaging procedure on the breast of the patient during a single breast compression, wherein the 2D imaging procedure comprises imaging the breast with the x-ray source at a first energy to obtain a first image at the receptor and a second energy to obtain a second image at the receptor, and wherein the first energy is different than the second energy ([0069]…[0071]: E1 ranges from 10-25 keV, E2 ranges from 15-35 keV - a maximum E1 energy is greater than a minimum E2 energy; [0072], [0073]: “acquires a plurality of image signals of respective energy bands”); generating a composite 2D image from the first image and the second image ([0072], [0073]: “to produce a multiple energy X-ray image”); displaying the composite 2D image and a region of interest in the composite 2D image ([0073]: “increased contrast of soft tissues and hard tissues (such as bones or calcified materials)” - an area of increased contrast is a region of interest); identifying the region of interest in the composite 2D image ([0095]: “when a breast is used as the imaging region”).  Oh does not explicitly disclose performing a 3D imaging procedure on the breast of the patient during the single breast compression, wherein the 3D imaging procedure comprises imaging the breast with the x-ray source to obtain a plurality of projection images at the receptor and reconstructing the plurality of projection images in a 3D image set; correlating the region of interest in the composite 2D image with a reference object in the 3D image set, and receiving in the 3D image set, a selection of the region of interest.  However, Jang teaches an X-ray breast imaging system (Abstract) that generates 3D breast images from a plurality of projection images ([0053], [0079]: “combines the image frames to generate 3D image data related to the breast”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing (Figs. 1, 2, and 5; [0027]: X-ray tube assembly 108” and “X-ray receptor 502”) for a compressed breast imaging ([0005]: “breast x-ray imaging”; [0027]: “compression plate 122”) needle biopsy system (Fig. 4: “needle biopsy station 412”) where, “X-ray images can be taken after a biopsy or other needle inserted into the compressed breast” ([0036]).  Defreitas also teaches the use of a contrast agent during imaging ([0032]: “injecting a contrast agent”).  Oh, Jang, and Defreitas are all directed to performing X-ray mammography upon a compressed breast (Oh: Abstract; Jang: Abstract, [0058]; Defreitas: Abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the biopsy of Defreitas to the breast imaging system of Oh and Jang, as to provide a biopsy that is guided by image data.  Neither Oh, Jang, nor Defreitas explicitly disclose performing a biopsy based on a selection in the 3D image set, wherein the target location corresponds to the reference object in the 3D image set; and placing a marker proximate the target location subsequent to performing the biopsy.  However, Navab teaches integrating 3D and 2D image data to provide additional perspectives ([0028]).  Marking and saving capabilities in image navigation are common features which are well-known to one having ordinary skill in the art.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fused visualization of Navab to the imaging of Oh, Jang, and Defreitas, as to provide enhanced visualization of anatomy.
(Fig. 9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image-guided biopsy targeting of Defreitas to the breast imaging system of Oh and Jang, as to provide a biopsy that is guided by image data.
Regarding claim 4, Oh discloses that identifying a region of interest visible in a composite 2D image comprises receiving a selection of the region of interest ([0073]: “increased contrast of soft tissues and hard tissues (such as bones or calcified materials)” - an area of increased contrast is a region of interest, identification and reception of the region of interest both take place).  
Regarding claim 8, neither Oh nor Jang explicitly disclose injecting the patient with the contrast agent prior to imaging at the first energy, such that the contrast agent is visible in the first image.  However, Defreitas teaches injecting an agent such as iodine and acquiring images of the patient after a suitable waiting time ([0032]: dynamic imaging mode uses a contrast agent).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the contrast agent of Defreitas to the imaging system of Oh and Jang, as to provide a contrast-enhancing agent for enhanced visualization and diagnostic capabilities.
Regarding claim 10, Oh discloses that the composite 2D image is a synthesized 2D image ([0072], [0073]: “to produce a multiple energy X-ray image”).
Regarding claim 11, neither Oh nor Jang explicitly disclose that the composite 2D image comprises a subtracted image.  However, Defreitas teaches generating subtraction images to ([0032]: “subtraction images”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the subtraction of Defreitas to the breast imaging systems of Oh and Jang, as to provide enhanced visualization of breast anatomy (Defreitas @ [0032]).
Regarding claim 12, Oh does not explicitly disclose simultaneously displaying the first image and the second image.  However, Jang discloses displaying an overlay of the first image and the second image ([0079], [0080]: combined images are considered to be overlaid images).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the simultaneous display of Jang to the imaging system of Oh, as to provide a comprehensive visualization of imaged structures.
Regarding claim 13, Oh does not explicitly disclose displaying an overlay of the first image and the second image.  However, Jang discloses displaying an overlay of the first image and the second image ([0079], [0080]: combined images are considered to be overlaid images).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the simultaneous display of Jang to the imaging system of Oh, as to provide a comprehensive visualization of imaged structures.
Regarding claim 21, neither Oh nor Jang explicitly disclose that after performing the biopsy on the target location, post-fire imaging the breast with the x-ray source at a third energy to obtain a third image.  However, Defreitas teaches an X-ray imaging system (Figs. 1, 2, and 5; [0027]: X-ray tube assembly 108” and “X-ray receptor 502”) for a compressed breast imaging ([0005]: “breast x-ray imaging”; [0027]: “compression plate 122”) needle biopsy system (Fig. 4: “needle biopsy station 412”) where, “X-ray images can be taken after a biopsy or other needle inserted into the compressed breast” ([0036]).  Given how Jang teaches that there ([0095]; see Fig. 5 of Jang), the operations being the emission of X-ray radiation having a specific energy spectrum, it would have clear that the emission of Jang’s X-rays may take place after the insertion of a biopsy needle, such as the one taught in Defreitas.  Furthermore, Defreitas teaches that multiple images of a compressed breast may take place after a biopsy needle is inserted into the breast ([0036]: combined mode, where combined mode is described in [0034]). Oh, Jang, and Defreitas are both directed to performing X-ray mammography upon a compressed breast (Jang: Abstract, [0058]; Defreitas: Abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the post-fire imaging of an inserted biopsy needle of Defreitas to the breast imaging system of Oh and Jang, as to provide enhanced diagnostic capabilities through image-guided biopsy.
Regarding claim 22, Oh does not explicitly disclose that the first energy and the second energy are different than the third energy, wherein the third energy is emitted during the single breast compression.  However, Oh does teach that different energy bands may be used depending on the imaged object ([0104]: “The energy band of the radiated X-ray may be changed depending on object type”) and Jang teaches that three different types of images may be acquired with different imaging energies ([0071]: first, second, and third energy spectra correspond to first, second, and third doses, where “the third dose may be smaller than ta sum of the first and second doses”; the first and second energy spectra correspond to the claimed first energy, whereas the third energy spectrum corresponds to the claimed second energy).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply relatively different energy levels that are optimized 
Regarding claim 23, Oh does not explicitly disclose displaying the third image.  However, Jang teaches that three different types of images may be acquired with different imaging energies ([0071]: first, second, and third energy spectra correspond to first, second, and third doses, where “the third dose may be smaller than ta sum of the first and second doses”; the first and second energy spectra correspond to the claimed first energy, whereas the third energy spectrum corresponds to the claimed second energy).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a display of Jang’s third image, as to provide viewing of an image at a relevant energy band that would provide relevant data of a breast’s internal structure.
Regarding claim 24, Oh discloses identifying at least one difference between the first image and the second image, wherein the difference corresponds to the region of interest ([0073]: “increased contrast of soft tissues and hard tissues (such as bones or calcified materials)” -the contrast creates the difference between first and second images).
Regarding claim 29, Oh discloses that the first energy is greater than the second energy ([0069]…[0071]: E1 ranges from 10-25 keV, E2 ranges from 15-35 keV - a maximum E1 energy is greater than a minimum E2 energy; [0072], [0073]: “acquires a plurality of image signals of respective energy bands”).
Regarding claim 30, Oh does not explicitly disclose that the second energy is greater than the first energy.  However, Oh does teach that different energy bands may be used depending on the imaged object ([0104]: “The energy band of the radiated X-ray may be changed depending on object type”) and Jang teaches that three different types of images may be ([0071]: first, second, and third energy spectra correspond to first, second, and third doses, where “the third dose may be smaller than ta sum of the first and second doses”; the first and second energy spectra correspond to the claimed first energy, whereas the third energy spectrum corresponds to the claimed second energy).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply relatively different energy levels that are optimized to image particular types of objects in the breast as taught by both Oh and Jang, as to provide optimized imaging of the breast.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Oh (US 2014/0064444, of record) in view of Jang (US 2012/0014504, of record) in view of Defreitas (US 2009/0003519, of record) in view of Navab (US 2010/0152570, of record), as applied to claim 1 above, in view of Nakayama (US 2013/0108138, of record).
Regarding claim 5, neither Oh, Jang, Defreitas, nor Navab explicitly disclose locating an indicator proximate the region of interest on the composite 2D image.  However, Nakayama teaches displaying a mark representing the position of an abnormal shadow ([0080]: “abnormal shadow detecting unit 8d” is used to detect a shadow which may represent a tumor mass and displays a mark on “monitor 9”).  Oh, Jang, Defreitas, and Nakayama all belong to the same field of endeavor directed to a breast imaging system (Nakayama: [0022], [0040]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the mark of Nakayama to the breast imaging system of Oh, Jang, Defreitas, and Navab as to provide an enhanced visual indication upon a diagnostic image.
([0058]…[0060]: position information (x1, y1, z1) of a designated target is stored) and subsequently positioning a biopsy needle based at least in part on the stored coordinates ([0073]: “biopsy needle 21” moves to a position indicated by previously designated coordinates).  Oh, Jang, Defreitas, and Nakayama all belong to the same field of endeavor directed to a breast imaging system (Nakayama: [0022], [0040]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the biopsy guidance of Nakayama to the breast imaging system of Oh, Jang, Defreitas, and Navab as to provide image-guided placement of a puncturing instrument.

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Oh (US 2014/0064444, of record) in view of Jang (US 2012/0014504, of record) in view of Defreitas (US 2009/0003519, of record) in view of Navab (US 2010/0152570, of record), as applied to claim 25 above, in view of Gkanatsios (US 2008/0019581, of record).
Regarding claim 26, neither Oh, Jang, Defreitas, nor Navab explicitly disclose displaying, concurrently with the composite 2D image, at least one of the plurality of projection images in the 3D image set.  However, Gkanatsios teaches simultaneously displaying multiple X-ray images at separate areas on a screen (Fig. 7; [0026]; [0047]).  Oh, Jang, Defreitas, and Gkanatsios all belong to the same field of endeavor directed to a breast imaging system (Gkanatsios: [0033]: tomosynthesis and mammography images of a patient’s breasts).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing (Gkanatsios: [0047]).
Regarding claim 27, Oh discloses receiving a selection of a region of interest in the composite 2D image ([0073]: “increased contrast of soft tissues and hard tissues (such as bones or calcified materials)” - an area of increased contrast is a region of interest).  Oh does not explicitly disclose identifying the selected region of interest in the 3D image set based on the selection in the composite 2D image.  However, Jang teaches an X-ray breast imaging system (Abstract) that generates 3D breast images from a plurality of projection images ([0053], [0079]: “combines the image frames to generate 3D image data related to the breast”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the 3D breast data generation of Jang to the breast imaging of Oh as registered image sets, as to provide spatial visualization of the breast that would enhance the diagnostic power of the image data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.